Appellant was convicted of theft of an automobile and punishment fixed at confinement in the penitentiary for seven years.
It has been made to appear that, pending his appeal, the appellant made his escape from custody, and that he failed to voluntarily return within ten days thereafter. Such escape is made by the statute, Article 912, Code of Criminal Procedure, to oust this court of jurisdiction to determine the appeal upon its merits.
It is therefore ordered that the appeal be dismissed and the cause stricken from the docket.
Dismissed.